Title: To James Madison from Daniel Deshon, 18 May 1804 (Abstract)
From: Deshon, Daniel
To: Madison, James


18 May 1804, Biddeford. “If you will do me the Honor to give me your Opinion on a Law of the United States, which Provides for the Captain of a Ship to make Return of his Crew on his return from a Foreign Voyage, Provided any of his Crew are taken from the Ship. In November last past I Commanded the Ship Ocean from this Port, and on my Passage from Barbadoes here, I had Two Men Elisha Andrews & Samuel Billings both Americans taken from the Ship, by an Officer of his Britannic Majesty’s Ship Camerine, and on my Arrival at this Port before I could enter my Ship the Collector of the Port Jeremiah Hill Esqr. Oblidged me to Protest before him, Respecting the Two Mens being taken from the Ship before he would enter her, And I entered a Protest before him and he Demanded Six Dollars of me for the same, which I refused to pay him As I supposed the Law did not Authorize him to take it, and he Commenced a Suit against me, for the Recovery of the Six Dollars for the Protest, The value of the Money is not so much, as the principal of Paying it, as I think it unjust, Sir you will have the Goodness to Write me your Opinion Respecting the before Mentioned Law, and shall esteem it as a favour done me. I have no Objection to paying for the Protest if you are of Opinion the Laws designs it. I have Consulted several Attornies at Law; but find they differ in Opinion on the Subject, therefore Sr. I take the Liberty to Obtain your Advise on the same.”
